Citation Nr: 0703147	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  02-07 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for chronic lumbosacral strain and sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from June 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for chronic lumbosacral strain and sprain, evaluated as 20 
percent disabling, effective August 11, 1999.  

A hearing before the undersigned in Washington, D.C. was held 
in July 2005.  A transcript of that hearing is of record.  
The Board remanded this case on October 26, 2005 for further 
development.  This case now returns to the Board.


FINDINGS OF FACT

1.  The competent medical evidence shows that from August 11, 
1999 to September 25, 2003, the chronic orthopedic 
manifestations associated with the veteran's chronic 
lumbosacral strain and sprain more nearly approximated 
moderate limitation of motion of the lumbar spine and 
moderate lumbosacral strain; severe limitation of motion or 
lumbosacral strain were not shown.  

2.  The competent medical evidence shows that from September 
26, 2003, the chronic orthopedic manifestations associated 
with the veteran's chronic lumbosacral strain and sprain more 
nearly approximate forward flexion of the thoracolumbar spine 
to 30 degrees or less; unfavorable ankylosis of the entire 
thoracolumbar spine is not shown.  





CONCLUSIONS OF LAW

1. For the period from August 11, 1999 to September 25, 2003, 
the criteria for an initial evaluation greater than 20 
percent for service-connected chronic lumbosacral sprain and 
strain are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (1999-2002).

2. For the period beginning September 26, 2003, the criteria 
for an initial 40 percent evaluation for service-connected 
chronic lumbosacral sprain and strain are met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2004-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated July 2003 and December 
2005.  The originating agency informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Both letters 
specifically noted the elements necessary to establish an 
increased rating, and the December 2005 letter specifically 
requested that the veteran submit any evidence he had that 
pertained to his claim.  Therefore, the Board finds that the 
veteran was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the RO readjudicated the 
veteran's claim following VCAA notice and the completion of 
all indicated development of the record.  The notice was 
provided to the veteran prior to the readjudication, and he 
has not been unfairly prejudiced by the timing or content of 
the notice.  The content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice, 
if any.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
However, in light of the fact that the Board is taking action 
favorable to the veteran by granting a staged rating, there 
can be no possibility of any prejudice to the claimant under 
the holding in Dingess, as any defect with respect to the 
effective date portion of the notice will be rectified by the 
RO when effectuating the award.  For the above reasons, it is 
not unfairly prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  
38 C.F.R. §§ 4.1, 4.2 (2006); see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Each disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  In this case, because the appeal 
ensues from the veteran's disagreement with the evaluation 
assigned in connection with the original grant of service 
connection, the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45 (2006) 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

In this case, the veteran's service-connected chronic 
lumbosacral strain and sprain was initially evaluated by the 
RO as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, based on loss of function and pain.  
The effective date of the evaluation is August 11, 1999, the 
date of the veteran's claim for entitlement to service 
connection.

The schedular criteria for disabilities of the spine 
pertinent to the veteran's chronic lumbosacral strain and 
sprain have changed twice since the veteran filed his initial 
claim in August 1999.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002) (effective September 23, 2002), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295; see also 68 Fed. Reg. 
51,454-58 (August 27, 2003) (effective September 26, 2003), 
now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application." Thus, the 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result. See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)). However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation. Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the spinal rating 
criteria to the periods on or after the effective dates of 
the revisions. See VAOPGCPREC 3-2000 (where amendment is more 
favorable, Board should apply it to rate disability for 
periods from and after date of regulatory change; Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change); 
Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).

The amended rating criteria effective from September 23, 2002 
to September 26, 2003 changed only the criteria for 
intervertebral disc syndrome (IDS).  Compare 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) with 4.71a, Diagnostic 
Code 5293 (2004).  As discussed below, the veteran has not 
been diagnosed with IDS.  Therefore, criteria applicable to 
IDS are not pertinent to this appeal.  

The Period Prior to September 26, 2003

Under the prior criteria, a 20 percent rating was warranted 
for lumbosacral strain when there was muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum 40 percent rating was warranted 
when there was severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Diagnostic Code 5295.  Similarly, a 20 percent rating was 
warranted for moderate limitation of motion and a maximum 40 
percent rating was warranted for severe limitation of motion 
of the lumbar spine.  Diagnostic Code 5292.

A private medical record from Roxborough Memorial Hospital 
dated in August 1999 reflects minimal scoliosis of the lumbar 
spine along with minor degenerative changes.  Vertebral body 
heights were relatively well maintained, although a loss of 
disc space at L5-S1 was noted.  The range of motion of the 
veteran's spine was not noted.  A private medical record from 
HealthSouth dated in October 1999 reflects a diagnosis of 
lumbar strain.  It was noted that the veteran's symptoms were 
likely posture related, and that there were no neurological 
symptoms during the examination.  A letter from private 
doctor M. H., D.O. dated in April 2000 states that the 
veteran had trouble getting out of bed and standing up from a 
chair, trouble sleeping and periodic spasm related to his 
lumbar spine strain and sprain.

A private MRI report from Roxborough Memorial Hospital dated 
in October 2000 reflects a moderate loss of disc signal at 
the L4-L5 vertebrae.  Disc height was preserved.  There was 
no evidence of a herniated nucleus pulposus or foraminal 
stenosis.  Degenerative changes with loss of disc height was 
noted as well as a moderate broad-based disc protrusion 
impinging upon the anterior aspect of the spinal canal.  
Findings were noted to be consistent with Schmorl's node and 
degenerative disc disease.

A private operative report dated in November 2000 from N. S., 
M.D. reflects that the veteran was given a caudal epidural 
steroid injection.  The report notes that the veteran 
ambulated with obvious discomfort.  Straight leg raising was 
negative in both the seated and supine positions.  It was 
noted that flexion and extension about the lumbosacral area 
was associated with discomfort at 50 percent of full range of 
motion.  However, the report does not indicate the degree of 
limitation of motion, if any, of the veteran's lumbar spine.  
The diagnosis was lumbar radiculopathy and herniated nucleus 
pulposus.

A VA examination report dated in November 2000 reflects that 
physical examination of the veteran revealed mild tenderness 
and spasm of the paraspinal muscles of the lumbar spine.  
Forward flexion was from 0 to 40 degrees, extension was from 
0 to 20 degrees, lateral rotation as from 0 to 25 degrees 
bilaterally, lateral flexion was from 0 to 25 degrees 
bilaterally.  The examiner diagnosed chronic lumbosacral 
strain/sprain syndrome.  There was disc protrusion at the L5-
S1 vertebrae.  Although the examiner found no evidence of 
reduced endurance or incoordination, he noted that the 
veteran was prone to mild flare-ups.

A VA examination report dated in February 2002 reflects that 
physical examination of the veteran revealed mild spasm of 
the paraspinal muscles of the lumbar spine.  Forward flexion 
was from 0 to 60 degrees, extension was from 0 to 15 degrees, 
lateral rotation was from 0 to 20 degrees bilaterally, and 
lateral flexion was from 0 to 20 degrees bilaterally.  The 
diagnosis was chronic lumbosacral strain/sprain with no 
evidence of fatigability nor incoordination on range of 
motion.

Private physical therapy records from HealthSouth dated in 
March 2002 reflect that the veteran reported pain on 
palpation of the lumbar spine.  Limitation of motion was 
noted to be 75 percent of full range of motion for extension, 
flexion, left and right rotation.  Straight leg raise was 
measured at 0 to 35 degrees both left and right with 
ipsilateral pain.

Private medical records from Chestnut Hill Healthcare dated 
in July 2002 reflect no spinal tenderness on palpation and 
the veteran's range of motion of the back was normal despite 
pain.  The examiner noted a diagnosis of chronic back pain.  
Private July 2002 nerve conduction studies reflect mild acute 
denervation in the left L5 paraspinal muscles, with evidence 
of mild left L5 radiculopathy.  A private MRI report from 
Andorra Radiology Associates dated in August 2002 reflects 
severe fragmentation and degeneration at the L5-S1 disc space 
involving end plates.  Right posterolateral disc herniation 
into the recess at the LS level was noted.

A letter dated in August 2002 from private neurologist A. T., 
M.D. notes that the veteran's lumbar spine was non-tender to 
percussion with mild to moderate bilateral paralumbar muscle 
spasm and full range of motion with discomfort.  The veteran 
ambulated normally with obvious discomfort due to low back 
pain.  Dr. T. noted that an MRI of the lumbar spine revealed 
severe advanced degenerative endplate changes of the superior 
endplate of S1.  No significant nerve root compression was 
seen.

A VA examination report dated in August 2003 reflects that 
the veteran reported a tremendous amount of low back pain.  
The veteran reported taking anti-inflammatory medication.  
Physical examination revealed moderate to severe spasm of the 
lumbar spine.  Forward flexion was from 0 to 50 degrees, 
extension was from 0 to 10 degrees, lateral rotation was from 
0 to 15 degrees bilaterally, lateral flexion was from 0 to 15 
degrees bilaterally.  The examiner's diagnosis was chronic 
lumbosacral strain/sprain with radicular pain.  There was no 
evidence of fatigability or incoordination.  However, the 
examiner noted that the veteran was at a higher risk for the 
development of further symptoms in the future.

Based on the foregoing, the Board finds that the veteran's 
low back disability during this period approximates moderate 
limitation of motion of the veteran's lumbar spine, 
warranting no more than a 20 percent evaluation.  A higher 
evaluation is not warranted because there is no competent 
evidence of record demonstrating severe lumbosacral strain or 
a severe limitation of motion of the veteran's lumbosacral 
spine, and the veteran did not have a disability comparable 
therewith during this period.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (1999-2002).

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected lumbosacral strain 
and sprain are contemplated in the 20 percent rating assigned 
to the condition.  There is no indication that pain, due to 
disability of the spine, has caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

Other potentially applicable provisions of the rating 
schedule in effect during this period include Diagnostic 
Codes 5285 (residuals of vertebra fracture), 5286 (complete 
ankylosis of the spine), 5289 (ankylosis of the lumbar 
spine), and 5293 (IDS).  38 C.F.R. § 4.71a (2002).  However, 
there is no evidence of a vertebral fracture or ankylosis, 
or, as mentioned above, IDS.  Therefore, Diagnostic Codes 
5285, 5286, 5289 and 5293 are not for application during this 
period.



The Period From September 26, 2003

In addition to the prior Diagnostic Codes set forth above, 
the revised Diagnostic Codes rate lumbosacral strain under 
the "General Rating Formula for Diseases and Injuries of the 
Spine."  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006).  Under the revised criteria, the veteran may receive 
a 20 percent rating on evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  A 30 percent evaluation is 
warranted where the evidence shows forward flexion of the 
cervical spine 15 degrees or less; or favorable ankylosis of 
the entire cervical spine.  A 40 percent evaluation is 
warranted where there is unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
where there is unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.

A private MRI of the veteran's lumbar spine dated in May 2004 
reflects a finding of degenerative disc disease at the L5-S1 
vertebrae with endplate fragmentation and right paracentral 
protruding disc margin with foraminal stenosis.  The 
radiologist noted a possible fracture line through the upper 
portion of S1.

A VA examination report dated in March 2005 reflects that the 
veteran was able to engage in activities of daily living 
except when he has flare ups, during which the veteran said 
he is bedridden.  He reported taking medications for back 
pain.  Physical examination revealed tenderness and spasm of 
the paravertebral muscles of the lumbar spine.  Forward 
flexion was from 0 to 50 degrees, extension was from 0 to 20 
degrees, lateral rotation was from 0 to 25 degrees, lateral 
flexion was from 0 to 25 degrees.   With repetitive use there 
was no additional loss of range of motion due to pain, 
fatigue, weakness, or incoordination.  No atrophy nor any 
sensory deficits were noted.  Deep tendon reflexes were 
symmetrical.  The examiner noted that an MRI performed in 
2004 reflected mild degenerative joint disease (DJD) at the 
L5 and S1 vertebrae.  The examiner's diagnosis was chronic 
lower back strain/sprain with mild DJD.  Range of motion was 
noted to be limited by pain.

Private medical records from Hahnemann University Hospital 
dated in May 2005 reflect an emergency room examination of 
the veteran on the basis of complaints of back pain resulting 
from a fall down several steps at his then-place of 
employment.  The diagnosis was a sprain/strain of the lumbar 
spine.  A VA outpatient treatment record dated in July 2005 
reflects emergency room examination of the veteran, a 
diagnosis of low back pain and degenerative disc disease at 
the L5/S1 vertebrae, and prescription of 800 milligrams of 
Ibuprofen every eight hours for pain and swelling, and 10 
milligrams of Cyclobenzaprine every eight hours for muscle 
relaxation.

During the veteran's July 2005 hearing, his representative 
stated that the veteran's back disability is not just a 
sprain and strain as characterized by VA, but rather a more 
serious disability involving degenerative changes of the 
lumbar spine, as shown by radiographic evidence, therefore 
deserving a higher disability evaluation.  Hearing Transcript 
pages (Tr. at ) 11-12.  The veteran also asserted that 
evidence of arthritis in the veteran's lumbar spine warrants 
a separate 10 percent evaluation.  Tr. at 12.

On remand, the veteran was provided a VA examination of the 
spine, which was conducted in January 2006.  The report of 
this VA examination reflects that the examiner reviewed the 
veteran's claims file.  During the examination, the veteran 
stated that he was taking pain medication.  He also stated 
that he was unable to do bilateral leg raising because of 
pain.  The veteran raised both legs three inches and 
complained of excruciating pain.  Physical examination 
revealed no muscle spasm.  The curvature of the spine was 
normal.  There was no costovertebral angle tenderness and no 
pain to percussion.  Forward flexion was 0 to 45 degrees with 
pain at 45 degrees.  Extension was 0 to 30 degrees with pain 
at 10 degrees.  Left lateral rotation was 0 to 30 degrees 
with pain at 20 degrees.  Right lateral rotation was 0 to 30 
degrees with pain at 20 degrees.  Left lateral flexion was 0 
to 30 degrees with pain at 20 degrees.  Right lateral flexion 
was 0 to 30 degrees with pain at 20 degrees.  The examiner 
noted evidence of weakness, lack of endurance and fatigue 
with five repetitions.  There was no evidence of 
incoordination during the examination, no difficulty getting 
on and off the examination table and no difficulty with 
ambulation.  The examiner noted that X-ray findings reflected 
degenerative disc disease of the lower lumbar spine at L5-S1.  
CT scan findings reflected degenerative disc disease L5-S1 
with vacuum disc phenomenon and end plate changes, some broad 
based disc bulge L4-L5 without spinal stenosis, mild loss of 
disc height at L1-L2, and hemangioma in L5 vertebral body.  
The examiner diagnosed degenerative disc disease L5-S1 with 
vacuum disc phenomenon, disc bulge L4-L5 without stenosis and 
loss of disc height L1-L2 with no neurological deficit.

Based on the medical evidence, the Board finds that the 
service-connected disability from September 26, 2003 warrants 
a rating of 40 percent.  Although there is no competent 
evidence of unfavorable ankylosis of the spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less, see 
38 C.F.R. § 4.71, Diagnostic Code 5237, when considering 
functional loss due to pain, weakness and fatigue, the 
veteran's symptomatology approximates the criteria for a 40 
percent disability evaluation.  Competent evidence as 
reflected in the March 2005 VA examination report, the July 
2005 VA outpatient treatment record, and the January 2006 VA 
examination report, demonstrates a pathology of loss of 
function due to pain, weakness, lack of endurance and 
fatigue.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

As discussed above, a disability rating under Diagnostic Code 
5243 is not warranted because there is no competent evidence 
of record reflecting a diagnosis of IDS.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  Although a May 2005 
Work Station Summary includes the notation "722.52 Degen-
Lumbar/Lumbosacral Intervertebral Disc," the notation 
appears to be a diagnostic category, not a diagnosis of IDS, 
and the Board notes that it has not found any other reference 
to IDS in the veteran's medical records.

The March 2005 VA examination report references DJD 
(degenerative joint disease), which potentially could support 
a finding of degenerative arthritis of the spine.  See 
38 C.F.R. § 4.17a, Diagnostic Code 5242 (2006).  Diagnostic 
Codes 5242 and 5003 provide that degenerative arthritis 
established by X-ray findings are to be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5003 (2006).  For 
the purposes of this proceeding, as indicated above, the 
veteran's arthritis, if any, has been taken into account in 
terms of pain, fatigability, functional loss and limited 
range of motion.  Further, while the veteran is specifically 
service-connected for chronic lumbosacral strain and sprain, 
he is not service connected for DJD.

While the May 2004 private MRI report notes a possible 
fracture line through the upper portion of the S1 vertebra, 
the veteran is not service-connected for a vertebral fracture 
or dislocation and, accordingly, Diagnostic Code 5235 is not 
for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235.

Accordingly, the Board finds that the veteran's low back 
disability warrants an evaluation of 40 percent beginning 
September 26, 2003.  A higher rating is not warranted for 
this period because there is no competent evidence of record 
showing a diagnosis of unfavorable ankylosis of the entire 
thoracolumbar spine, and the veteran does not have a 
disability comparable therewith.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

Finally, the Board considers the issue of whether the 
veteran's service-connected chronic lumbosacral strain and 
sprain, alone, present an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2006); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App  218, 227 (1995).  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board may raise the question, 
and in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential theories 
of entitlement to a benefit under the law and regulations.  
Floyd, supra.  

Although the veteran's representative asserted during the 
Board hearing that the veteran's disability forced him to 
resign from his job in June 2005, the veteran testified that 
he voluntarily resigned after being placed on light duty by 
his then-employer to accommodate his disability.  Further, a 
copy of the veteran's City of Philadelphia employee 
attendance record shows that the veteran was away from work 
nine days in 2003 because of illness.  No evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization, 
due solely to the veteran's service-connected disability, as 
to render impractical the application of the regular 
schedular standards.  The regular schedular standards and the 
rating currently assigned adequately compensate the veteran 
for any adverse impact caused by his service-connected 
disability.  Therefore, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

On review of the record as a whole, an initial disability 
evaluation greater than 20 percent for the veteran's service-
connected chronic lumbosacral strain and sprain for the 
period from August 11, 1999 to September 25, 2003 is not 
warranted.  Competent evidence of record demonstrates that a 
40 percent disability evaluation for the veteran's service-
connected chronic lumbosacral strain and sprain is warranted 
for the period beginning September 26, 2003.  Because the 
preponderance of evidence of record weighs against greater 
evaluations for the respective time periods, the doctrine of 
reasonable doubt is not applicable in this case.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

	(CONTINUED ON NEXT PAGE)









ORDER

An initial evaluation in excess of 20 percent for chronic 
lumbosacral strain and sprain prior to September 26, 2003 is 
denied.

An initial 40 percent evaluation, but no more, for chronic 
lumbosacral strain and sprain for the period beginning 
September 26, 2003 is awarded, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


